Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16786598 on 2/10/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallant (U.S. Patent 9047589) in view of Hoffner (U.S. Patent App Pub 20180167476).

	Regarding claim 1,
(See figure 6 and column 13 lines 20-52, Gallant teaches a publication request sent to the central relay and needs to be published)
obtaining an identifier of the target logical group, wherein the target logical group comprises at least one target terminal; (See figure 6 and column 13 lines 20-52, Gallant teaches a publication  obtaining the subscription terminals based on them being stored in a database aka an id of name of the subscribed terminals stored in the database)
Gallant does not explicitly teach but Hoffner teaches querying, according to a gateway mapping table and the identifier of the target logical group, a gateway connected to each of the at least one target terminal, to obtain at least one target gateway, (See paragraphs 46, 56-57, 86, Hoffner teaches determining/querying a repository/table with a topic mapping to figure out which brokers/appliances and then the messaging gateway routes the published messages to the destinations according to the records in the topic repository.)
wherein the gateway mapping table records identifiers of a plurality of gateways, an identifier of a terminal connected to each of the plurality of gateways, and an identifier of a logical group to which each terminal belongs; (See paragraphs 46, 50, 88-89 Hoffner teaches multiple messaging gateways with a mapping repository which contains identifiers of clients that will receive the particular published packets for the mapping of the topics and patterns) 
(See paragraphs 89, 150, 186, Hoffner teaches creating an MQTT publish packet based on the distribution message with an identification of a topic linking the particular client groups)
sending the MQTT publish packet to the at least one target gateway, wherein the MQTT publish packet is used to indicate a target gateway that receives the MQTT publish packet to send a corresponding application message to each target terminal that is connected to the target gateway and that belongs to the target logical group. (See paragraphs 28-30, Hoffner teaches the MQTT publish packet is sent to a gateway which in turn based on the topic and id of the groups subscribed will distribute the packets to these clients of the subscribe group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Hoffner with Gallant because both deal with publishing messages to subscribers. The advantage of incorporating the above limitation(s) of Hoffner into Gallant is that Hoffner teaches the method enables providing a persistless property of meta broker instances to allow the meta broker instances to be lightweight software applications and easily extensible with minimal synchronization requirements between the meta broker instances, thus enabling the meta-broker gateway instances to have a light footprint relative to volume of traffic and connections that the instances support and facilitate inexpensive scaling of a messaging meta-broker gateway to large size with easy and fast deployment of (See paragraphs 6, 26, Hoffner)

Regarding claim 6,
Gallant teaches the configuration management method, applied to a gateway and comprising: receiving a first publish packet sent by a control device; (See figure 6 and column 13 lines 20-52, Gallant teaches receiving a published packet after a request to a sent to the central relay and is then published from here)
parsing the first publish packet to obtain an identifier of a target logical group and at least one application message; (See figure 6 and column 13 lines 20-52, Gallant teaches a publication  obtaining the subscription terminals based on them being stored in a database aka an id of name of the subscribed terminals stored in the database)
Gallant does not explicitly teach but determining, based on a grouping mapping table and the identifier of the target logical group, at least one target terminal that is connected to the gateway and that belongs to the target logical group, and a subscription topic or historical behavior data of each of the at least one target terminal, (See paragraphs 46, 56-57, 86, Hoffner teaches determining/querying a repository/table with a topic mapping to figure out which brokers/appliances and then the messaging gateway routes the published messages to the destinations according to the records in the topic repository Mapping to a group of subscribers based on a repository/table.)
wherein the grouping mapping table records an identifier of each terminal that is connected to the gateway, an identifier of a logical group to which each terminal belongs, and a subscription topic or historical behavior data of each terminal; and (See paragraphs 46, 56-57, 86, Hoffner teaches determining/querying a repository/table with a topic mapping to figure out which brokers/appliances and then the messaging gateway routes the published messages to the destinations according to the records in the topic repository.)
determining, from the at least one application message, a target application message that matches the historical behavior data or the subscription topic of each of the at least one target terminal, generating a second MQTT publish packet based on the target application message, and (See paragraphs 89, 150, 186, Hoffner teaches creating an MQTT publish packet based on the distribution message with an identification of a topic linking the particular client groups)
sending, to the target terminal, the second MQTT publish packet that carries the target application message. (See paragraphs 28-30, Hoffner teaches the MQTT publish packet is sent to a gateway which in turn based on the topic and id of the groups subscribed will distribute the packets to these clients of the subscribe group, the second mqtt messages goes through to the subscriber clients)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Hoffner with Gallant because both deal with publishing messages to subscribers. The advantage of  into Gallant is that Hoffner teaches the method enables providing a persistless property of meta broker instances to allow the meta broker instances to be lightweight software applications and easily extensible with minimal synchronization requirements between the meta broker instances, thus enabling the meta-broker gateway instances to have a light footprint relative to volume of traffic and connections that the instances support and facilitate inexpensive scaling of a messaging meta-broker gateway to large size with easy and fast deployment of additional messaging meta-broker gateway instances. The method enables providing the software-based meta broker gateway to simultaneously connect to brokers and route messages to the connected brokers, thus allowing a single published message from a client to be efficiently distributed to disparate consumers, therefore making the overall system more robust and efficient. (See paragraphs 6, 26, Hoffner)

Claim 11 list all the same elements of claim 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.  Furthermore with regards to the limitation of a configuration management apparatus, applied to a control device and comprising a memory and a processor, wherein: the memory is configured to store computer instructions; the processor is configured to execute the computer instructions to(See column 5 lines 49-65, Gallant) 

Claim 16 list all the same elements of claim 6, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies claim 16.  Furthermore with regards to the limitation of a configuration management apparatus, applied to a gateway and comprising a memory and a processor, wherein: the memory is configured to store computer instructions; the processor is configured to execute the computer instructions to: (See column 5 lines 49-65, Gallant) 

Allowable Subject Matter
Claims 2-5, 7-10, 12-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.U.S. Patent App Pub 20160381699, Rubin teaches The system has a centralized optimization server associated with a communication network and comprising a publish-subscribe broker communications facility connected into a publish-subscribe broker network and adapted to provide publish-subscribe broker services to mobile devices in radio frequency (RF) communication with a wireless RF access node. The wireless control facility is communicatively connected with the centralized optimization server. The wireless control facility maintains centralized communications and control for the mobile devices.
2. U.S. Patent App Pub 20180062919, Jerin teaches the apparatus has a computing device for solution sizing in an internet-of things (IoT) system. A processor 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/NINOS DONABED/Primary Examiner, Art Unit 2444